Acknowledgment
The amendment filed on January 4, 2022 responding to the Office Action mailed on October 7, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 8-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose the method of claim 8 comprising forming a terminal region in an end portion of the organic EL substrate; and covering a display region of the organic EL substrate with a film, cutting the film along a first cutting line by a first laser, and cutting the organic EL substrate along a second cutting line by a second laser, wherein the film has a taper region, the thickness increases with distance from the terminal region in a cross-sectional view; and the cutting end position is in a range of the taper region.
Claim 9 depends upon claim 8 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893